 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWOINE BEALER,                                 No. 1:18-cv-01170-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    KERN VALLEY STATE PRISON                         ACTION FOR FAILURE TO STATE A
      CLASSIFICATION COMMITTEE,                        CLAIM
15
                         Defendant.                    (Doc. No. 30)
16

17

18           Plaintiff Antwoine Bealer is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On October 24, 2019, the assigned magistrate judge issued findings and recommendations

22   recommending dismissal of plaintiff’s second amended complaint, with prejudice, due to his

23   failure to state a claim upon which relief may be granted. (Doc. No. 30.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within thirty (30) days after service. (Id. at 12–13.) On November 22, 2019, plaintiff

26   filed his objections to the findings and recommendations. (Doc. No. 31.)

27   /////

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 4   by the record and proper analysis. In his objections, plaintiff does not meaningfully dispute the

 5   magistrate judge’s findings, instead he merely contends in conclusory fashion that “The Justice

 6   System Is Biased” and “Should Be OverHauled.” Setting aside the lack of analysis for his

 7   assertions in this regard, plaintiff’s objections do not dispute that his second amended complaint

 8   fails to allege a claim, despite the court having granted him leave to amend as well as providing

 9   him the legal standards that apply to the claims he appears to be attempting to allege.

10          Accordingly,

11          1.      The findings and recommendations issued on October 24, 2019 (Doc. No. 30) are

12                  adopted in full;

13          2.      This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim

14                  upon which relief may be granted; and

15          3.      The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     December 17, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
